     Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 1 of 41 Page ID #:1

                                                                            ~- ~ti..~.


 1
       jvame: CAROLINE HERRLING
 2                                                                2020 A~6 -3 ~~ ~+ 4
       f~dC~reSS: 2337 S BEVERLY GLEN #6
 3      LOS ANGELES, CA 90064                                           „         ~~ri~1G~lEaA~~~.
                                                                         ~~as4tas
 4     Phone: 3z3-62o-osss
 5     F1X: CPHENIX@PUBLICLYCORRECT.COM

 6
       In Pro Per
 7
                                   UNITED STATES DISTRICT COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9     CAROLINE HERRLING
                                                         CASE NUMBER:

~o                                                       C1120- b989—~~k0 ~'                         ~~

~1                                           Plaintiff
12
                             v.
13                                                       NOTICE OF MOTION AND MOTION TO
14                                                       VACATE ARBITRATION AWARD;
                                                         MEMORANDUM OF POINTS &
15      C l-f-ibane 'N,-~,                               AUTHORITIES IN SUPPORT THEREOF
                                        Defendant(s).
16

~~
~~                                                        ~ti-r: ~ ~
~9                                                       ~~,~e ~ 9-- ~ o -~ .2 ~
zo
~~
22

23

24
25

26

27

28




      CV-127(09/09)                MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 2 of 41 Page ID #:2




 1

 2

 3 (DATED: August 3, 2020

 4

 5

 6

 7

 8

 9

10



12

13

14 li

15

16

17

18

19

Zo
                                               CAROLINE HERRLING
21
                                               IN PRO PER
22

23

24

25

26

27

28




        CV-127(09-09)       MEMORANDUMN OF POINTS AND AUTHORITIES
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 3 of 41 Page ID #:3




 Table of Contents
 PROCEDURAL HISTORY                                                                                  1

 PRELIMINARY STATEMENT                                                                               2

 DISTINGUISHING FACTS                                                                                3

 FACTUAL BACKGROUND                                                                                  4

   A.        THE SCHEDULING ORDER                                                                    4

   The arbitrator issued the first scheduling order,("Scheduling Order"), on August 9, 2019. The
   Scheduling Order required that "parties shall designate expert witnesses according to the California
   Code of Civil Procedure." (CITATION) Petitioner objected to this deviation from the parties'
   Agreement. The Scheduling Order also allowed the parties to file dispositive motions, due October
   4,2019. (56 days after the Scheduling Order was issued.)                                           4

   C.        WITNESSES                                                                               6

   D.        ARBITRATOR EXCLUDES PETITIONER'S EXPERT WITNESS AND OTHER LATE DISCOVERY ISSUES 7

   E.        EVIDENTIARY HEARING                                                                     8
   F.        FAILURE TO RULE ON THE ONLY QUESTION SUBMITTED                                          9

   G.        PUBLIC POLICY: CALIFORNIA CONSUMER CONTRACT AWARENESS ACT OF 1990                      10

             A MBIGUITY DETRIMENTAL TO POST-ARBITRATION RIGHTS                                      12

   H.                                                                                               12

 lll. GROUNDS TO VACATE FINAL AWARD                                                                12

   A. THE AWARD SHOULD BE VACATED BECAUSE THE ARBITRATOR REFUSED TO HEAR EVIDENCE
   PERTINENT AND MATERIAL TO THE CONTROVERSY                                      12
   STANDARD OF REVIEW UNDER 9 US CODE §10(a)(3)                                                     12
        1.  ARBITRATOR EXCLUDED PETITIONER'S EXPERT WITNESS FROM TESTIFYING AT THE EVIDENTARY
        HEARING                                                                                     13
   B. THE AWARD SHOULD BE VACATED WHERE THE ARBITRATOR'S MISCONDUCT PREJUDICED A
   PARTY'S RIGHTS                                                                14
   STANDARD OF REVIEW UNDER 9 US CODE §10(a)(3)                                                     14
        1.     THE ARBITRATOR FAILED TO ENSURE THAT DOCUMENTS WERE PRODUCED                         14
   C. THE AWARD SHOULD BE VACATED WHERE THE ARBITRATOR EXCEEDED HIS POWERS IN
   M ANIFEST DISREGARD OF THE LAW                                                                   16
   STANDARD OF REVIEW UNDER 9 US CODE §10(a)(4)                                                     16
        1.    SCHEDULING ORDER N0.1 WAS NOT CONSISTENT WITH THE PARTIES' AGREEMENT                  16
        2.  THE AWARD MUST BE VACATED BECAUSE THE AWARD DIRECTLY CONFLICTS WITH THE CALIFORNIA
        CONTRACT AWARENESS ACT OF 1990 AND IS INCONSISTENT WITH PUBLIC POLICY                  18
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 4 of 41 Page ID #:4




   D. THE AWARD SHOULD BE VACATED WHERE THE ARBITRATOR SO IMPERFECTLY EXECUTED HIS
   POWERS THAT A MUTUAL, FINAL, AND DEFINITE AWARD UPON THE SUBJECT MATTER WAS NOT
   M ADE                                                                           19

   STANDARD OF REVIEW UNDER 9 US CODE §10(a)(4)                                                                 20
     1.     THE ARBITRATOR FAILED ISSUE A RULING ON THE ONLY QUESTION SUBMITTED                                  20
     The parties agreed to submit the Question to the arbitrator, However, at no time does the arbitrator answer
     the Question.                                                                                               20
     I n not making any finding about depositing the necklace, the Arbitrator so imperfectly executed his powers
     so that a mutual, final, and definite award upon the subject matter submitted was not made. Assuming
     arguendo that respondent "met the standard of care at every step." (final award). Until the respondent
     explains what happened to the petitioner's property, they cannot avoid l iability. The arbitrator expressly
     states his interpretation of the relevant substantive law in his order issued on the Summary Adjudication of
     Issues; and it is the law of the case.                                                                      20
     2.     ARBITRATOR FAILED TO ISSUE A REASONED AWARD                                                          21

 CONCL US/ON                                                                                                   22
   COUNT TWO:The Arbitrator refused to hear relevant evidence material and pertinent to the
   controversy.                                                                                                 23
      COUNT TWO LAW:                                                                                            23
      COUNT TWO FACTS:                                                                                          23

 BILLING RECORDS IN SUPPORT OF PETITIONER'S GROUNDS TO VACATE FINAL ARBITRATION
 A WARD                                                                                                        26

 ARGUMENT                                                                                                      27

 CONCLUSION                                                                                                    27




    1. The petition of Caroline Herrling shows:

 Identity of Parties

    2. Petitioner Caroline Herrling is an instrumentality of the State of California.

    3. Respondent Citibank, N.A. is a corporation organized under the laws of the State

       of South Dakota with its principal place of business in New York, New York.

 J urisdictional Allegations

    4. There is complete diversity of citizenship between the parties and more than

       $75,000, exclusive of interest and costs, is at stake in this controversy; so that
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 5 of 41 Page ID #:5




       this Court has jurisdiction of this matter under the provisions of 28 U.S.C.

       § 1332(a)(1).

  Venue

    5. The venue is proper in the Central District of California under 9 U.S.C. §§ 10, 11

          because the award was made in Los Angeles, California, which is within the

       Central District of California.

                                 PROCEDURAL HISTORY

    1. The petitioner and respondent entered into a written Rental Agreement for safe

       deposit box services ("Rental Agreement') on August 27, 2008. The Rental

       Agreement is attached to this petition and incorporated by reference in it as

       Exhibit 1.

    2. [Pre-dispute Arbitration Clause]

    3. The Rental Agreement provides the parties to resolve their disputes "as to the

       terms and obligations of the Rental Agreement" through consumer arbitration at

       JAMS, the AAA, or the NAF.

    4. On              , the parties agreed to arbitrate under the terms of their pre-dispute

       arbitration clause, the JAMS Comprehensive Rules and Procedures, and JAMS

       Minimum Standard for Procedural Fairness; collectively they constitute the

       parties' arbitration agreement ("Agreement").

    5. The arbitrator, Glen M. Reiser (ret.), was duly appointed on July 1, 2019, marking

       the commencement of the arbitration.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 6 of 41 Page ID #:6




     6. JAMS Consumer Minimum Standards -Rule 9: The arbitration provision must

        allow for the discovery or exchange ofnon-privileged information relevant to the

        dispute.

                                PRELIMINARY STATEMENT

     The arbitrator engaged in acts of misconduct, all substantially prejudicing the

  petitioner's rights. (1) The Arbitrator exceeded his powers by issuing a scheduling order

 contrary to the terms of the parties' Agreement. (2) The petitioner requested relief 4

 times for discovery-related issues. The arbitrator failed to provide any substantial relief.

 The arbitrator's unwillingness to hold the respondent accountable for not producing

 discovery gives the appearance of bias considering his affirmative disclosure under

 CRC Ethics Standards 7(e)(2). (CITATION) (3) The arbitrator excluded the petitioner's

 expert witness from testifying. (4) The arbitrator failed to answer the one question

 submitted.    Failing to answer any question submitted is the paradigm for how an

 arbitrator can so imperfectly render his services that a final determination on the merits

 is not possible. (5) The arbitrator exceeded his powers in manifest disregard of the law

 by failing to uphold strong public policy with regards to the California Consumer

 Contract Awareness Act of 1990. (6) Although ambiguities in the text of a final award

 do not generally provide grounds to vacate an award, the arbitrator's failure to define

 "Claim" in the final award is detrimental to petitioner's post-arbitration rights.

    (7) The respondent's witnesses knowingly made false statements under oath about

 facts material to the controversy.        The petitioner could not have discovered the

 respondent's misrepresentations during the arbitration because the arbitrator ordered

 the respondent not to answer petitioner's interrogatories, (allowing respondent to
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 7 of 41 Page ID #:7




 conceal material facts). the identity of the respondents witnesses and the nature of

 their testimony was not disclosed until the middle of the evidentiary hearing.

  Investigating the matter before the close of evidence was not possible.

     The purpose of this petition is to vacate the arbitrator's award because the arbitrator

 and the respondent engaged in misconduct that deprived the petitioner of her due

  process rights and a fundamentally fair hearing.

                                 DISTINGUISHING FACTS

  The petitioner requests the Court to take notice of circumstances that distinguish this

 case from other contractual arbitrations.

     1. The parties' Rental Agreement is a contract of adhesion. The petitioner is the

        consumer party.

     2. The petitioner preserved the copy of the Rental Agreement provided to her by the

        respondent the day she rented her safe deposit box for almost 11 years. This

        has contractual significance concerning the use of extrinsic evidence.

     3. The arbitration was conducted in the State of California, County of Los Angeles,

        at JAMS Dispute Resolution Center, on March 3 - 4, 2020. The evidentiary

        hearing was continued for a final day on April 22, 2020 by Zoom

        Videoconference due to the COVID-19 pandemic.

    4. The demand for arbitration was filed as a consumer arbitration, where the

        consumer is only responsible for paying a $250 filing fee to start the proceedings.

    5. The parties were subject to abailor-bailee relationship. Albeit additional duties

        may exist between the parties because the petitioner is also a personal banking

        customer.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 8 of 41 Page ID #:8




    6. Nearly all the relevant information rested in the hands of the respondent because

       of the nature of the parties' relationship and the situation that gave rise to the

       dispute.

    7. The arbitrator must issue a reasoned award using California Substantive Law,

       consistent with enforcement under the FAA.

                                FACTUAL BACKGROUND

    A. THE SCHEDULING ORDER


    The arbitrator issued the first scheduling order, ("Scheduling Order"), on August 9,

 2019. The Scheduling Order required that "parties shall designate expert witnesses

 according to the California Code of Civil Procedure." (CITATION) Petitioner objected to

 this deviation from the parties' Agreement. The Scheduling Order also allowed the

 parties to file dispositive motions, due October 4, 2019. (56 days after the Scheduling

 Order was issued.)


    B. DISCOVERY

    Respondent failed to produce relevant documents material and pertinent to the

 controversy. Respondent emailed petitioner on September 3, 2019, stating she was

 waiting for the following documents from her client:

          • The invoices from the locksmith;

          • The procedures in effect in 2016 for drilling safe deposit boxes and

              i nventorying their contents; and

          • Correspondence between the Bank and Ms. Herrling.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 9 of 41 Page ID #:9




     Petitioner followed up with the respondent on September 18, 24, and 27 with

  regards to the production of those documents and the production of 8 other document

  requests. (CITATION) Petitioner sent a meet and confer letter to the respondent on

  October 2, 2019. Petitioner requested a discovery conference,("Conference 1"), with

 the arbitrator on October 4, 2019. (CITATION) The arbitrator was unavailable for a

 telephonic conference until October 18, 2019. (14 days after the request). Petitioner

  made a final attempt to resolve the discovery issue before Conference 1 by sending the

  respondent another meet and confer letter on October 15, 2019. (CITATION)

     At Conference 1, the arbitrator failed to grant any substantial relief, instead he

 ordered the petitioner to send a request for production under the California Code of Civil

 Procedure. This had the effect of delaying document discovery for another 30 days. In

 addition, it allowed the respondent to provide objections not traditionally used in an

 arbitral forum. The petitioner propounded the request for production of documents on

 October 19, 2020. On November 15, 2019, the petitioner was served with respondent's

 answers.

     Respondent objected to each category of documents. No additional documents

 were produced. Petitioner sent the respondent a detailed meet and confer letter on

  November 25, 2019. Respondent failed to respond.

     As a result of the respondent's failure to produce any additional documents, the

 petitioner requested a second discovery conference,("Conference 2"), on November

 29, 2019. The Arbitrator did not schedule a conference. The case manager replied

 i nstructing the parties to resolve the matter themselves. The petitioner sent another
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 10 of 41 Page ID #:10




   meet and confer letter to respondent on December 9, 2019 and met with respondent

  telephonically. Ultimately, the respondent failed to produce additional documents.

      C. WITNESSES


      On January 8, 2020, 6 months after the commencement of arbitration, respondent

  sent petitioner an email stating their only percipient witness, Ken Weber,("Weber"), was

  available for deposition.(CITATION). On January 23, 2020, petitioner propounded

   interrogatories for Weber to answer and submitted a request to continue the date of the

  evidentiary hearing for good cause. Weber was the only source of information with

  regards to the controversy and the petitioner would need time to obtain discovery

  because of his work schedule. Furthermore, the case manager stated the request

  provided enough notice for the arbitrator under JAMS Cancellation/Continuance Policy,

  neither party would incur rescheduling fees or costs. (CITATION). The arbitrator would

  not be available for a telephonic conference,("Conference 3"), until February 4, 2020.

  (11 days later). Discovery closed on February 1, 2020. At Conference 3, the arbitrator

  ordered the respondent not to answer the interrogatories propounded by the petitioner,

  but he agreed to allow for the late deposition of Ken Weber to be taken. However, the

  arbitrator neglected his duty to schedule the deposition.

      D. ARBITRATOR EXCLUDES PETITIONER'S EXPERT WITNESS AND OTHER

         LATE DISCOVERY ISSUES


      On February 12, 2020, the respondent moved to exclude petitioner's expert witness.

  Petitioner opposed the motion on February 14, 2020.            The motion needed the

  arbitrator's immediate attention because exhibit lists and witness lists were due on
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 11 of 41 Page ID #:11




  February 17, 2020 and the evidentiary hearing was scheduled for March 3, 2020. On

  February 20, 2020, the petitioner requested emergency relief under JAMS Rule 2(c)

  because there were numerous matters still at issue and the arbitrator was

  unresponsive. JAMS denied the request. A telephonic conference, ("Conference 4"),

  was finally scheduled with the arbitrator on February 25, 2020.          Following the

  conference, the arbitrator issued the following orders:

                1.    Citibank's February 12, 2020 motion to exclude the

               testimony of Claimant's expert David McGuinn is granted as

               Claimant failed to timely designate Mr. McGuinn in accordance with

               the California Code of Civil Procedure.

               2.     Claimant's February 20, 2020 renewed emergency motion

               seeking to continue the arbitration hearing is denied. The hearing

               will proceed as scheduled on March 3-4, 2020.

               3.     Claimant's renewed request to depose Kenneth Weber is

               denied. Claimant will have the opportunity to cross-examine Mr.

               Weber at the hearing.

               4.     All evidentiary issues and objections regarding exhibits will

               be addressed on an ad hoc basis during the arbitration hearing.

               5.     Claimant will be permitted to subpoena third party Tim

               Braun, Vice President of Academy Locksmith, to appear at the

               hearing on March 3, 2020 at 11 A.M. and produce documents.

               Claimant will present a subpoena to the Arbitrator for entry as soon

               as possible.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 12 of 41 Page ID #:12




     E. EVIDENTIARY HEARING


     Respondent provided the names of 6 percipient witnesses and 1 expert witness on

  February 17, 2020. 4 of the witnesses were not known to exist prior to the disclosure.

  Discovery closed on February 1, 2020, but the arbitrator approved respondent's 11 ~h-

  hour disclosure. On the first day of the hearing, Weber testified that Rosa Palencia,

  Fernando Senabia, Nicholas Webb, Alex Lopez, and Bertrand Vasquez took inventory

  of the remaining unopened safe deposit boxes on October 1, 2016. Fernando Senabia

  and Rosa Palencia corroborated this testimony. This was the first time the petitioner

  learned of the existence of Alex Lopez, Nicholas Webb, Bertrand Vasquez.

     On day 3 of the evidentiary hearing, respondent's expert witness testified regarding

  these alleged policies and procedures. Petitioner objected to respondent's failure to

  exchange these documents,(as promised in respondent's September 3, 2019 letter).

  The arbitrator abruptly overruled the objection.

               "Q.      All right. So let's talk about what you did in this case to

               formulate those opinions and why you did it. ~ Tell us what

               documents you reviewed in coming to these opinions.

               A     I had Ms. Herrling's testimony. So I read her deposition and

               read the policies and procedures around the safe deposit box

               process from Citi.

               M R. KANTOR:• Your Honor, I'm going to object. We didn't receive

               those.

               J UDGE REISER:• Okay. Overruled.

               MS. LEGITTINO:~ Your Honor, if I may --
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 13 of 41 Page ID #:13




                    JUDGE REISER:~ Overruled.

                    MS. LEGITTINO:~ I'm sorry?

                    J UDGE REISER:~ Overruled.

                    MS. LEGITTINO:~ Oh, thank you."

                   (Day 3 p 23 In 6 — 20)

  The arbitrator overruled petitioner's objection. The final award does not draw negative

   inferences against the respondent for failing to produce relevant non-privileged

  documents pertinent and material to the dispute. The arbitrator cited respondent's

   policies and procedures (not received in evidence)         times in the final award.

      F. FAILURE TO RULE ON THE ONLY QUESTION SUBMITTED


      On November 4, 2019, the Arbitrator denied the respondent's Motion for the

  Summary Adjudication of Issues, finding the parties' Rental Agreement could not limit

  the respondent's liability $32,500. The ruling is attached as Exhibit 6 and incorporated

  by reference herein. The ruling defines the triable issue of fact in the case:

                   "There is a triable issue of fact in this case as to whether Claimant
                   left the necklace at issue in her safe deposit box. Assuming
                   Claimant meets her burden in that regard at the time of the
                   arbitration hearing, the burden then abruptly shifts to Respondent to
                   establish "how it came to be" that the bailed property was lost."'

           On February 24, 2020, petitioner submitted its arbitration brief to the Arbitrator, it

  is attached to this petition as Exhibit 7 and incorporated by reference herein. The brief

  presents the "Question" to be determined by the Arbitrator.             The arbitration brief,

  consistent with the SAI ruling, submits the question to be determined by the Arbitrator:

                                                   THE QUESTION

   See petitioner's exhibit 6 page 4lines x — y.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 14 of 41 Page ID #:14




                    The fact the Claimant must establish in this arbitration is simple.
                    Can the Claimant show clear and convincing evidence, under the
                    circumstances, that she deposited her necklace in her safe deposit
                    box at the Respondent's bank on May 14, 2010? (hereinafter
                    "Question'). If so, the burden of proof will then fall upon the
                    respondent to establish some explanation as to what happened to
                    the Claimant's necklace when the Respondent drilled open her box
                    and took exclusive custody and control of the Claimant's personal
                    property.2

           The final award issued after the evidentiary hearing cites the SAI ruling, which is

  substantially the same as the "Question" submitted in petitioner's arbitration brief:

              "There is a triable issue of fact in this case as to whether or
               not Claimant left the necklace at issue in her safe deposit box.
               Assuming Claimant meets her burden in that regard at the time of
               the arbitration hearing, the burden then abruptly shifts to
               Respondent to establish "how it came to be" that the bailed
               property was lost."(Emphasis added.)
  The Arbitrator failed to make a finding about the deposit of petitioner's valuable

   necklace in her safe deposit box in the Final Award.

      G. PUBLIC POLICY: CALIFORNIA CONSUMER CONTRACT AWARENESS ACT

           OF 1990


      The Rental Agreement states that all notices sent by the customer to the bank must

  be in writing and sent to a specified address. Petitioner retained the copy given to her

  at the time she rented her safe deposit box in 2008. In her copy of the Rental

  Agreement there is a "blank space" where the respondent is required fill-in the address

  where the petitioner is required to send all notice. The arbitrator includes the "Notices"

  paragraph in the final award with:




   See exhibit 7 page 2 lines 9 - 15
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 15 of 41 Page ID #:15




                The August 27, 2008 safe deposit box agreement between Herrling
                and Citibank contained the following requirement, in pertinent part:

                "Notices —All notices sent to you pursuant to this agreement will be
                mailed to you by ordinary mail, unless otherwise required by law, or
                unless we elect to mailed by certified or registered mail, return
                receipt requested, at the address provided in this Agreement or
                such other address as you subsequently designate in a written
                notice to us. If mail sent to you is returned to us more than twice,
                we may, but will not be required to, attempt to send notices to you
                at another address that we, in good faith, believed to be your
                current address. We will not be required to attempt to determine
                what your current address is; however, if we do so, we will have no
                liability." (Italics removed.)

         The arbitrator states the pertinent part of the notice paragraph is shown above.

  The omitted part of the notice paragraph not included in the final award is shown below:

                All notices that you send to us must be sent to




                                   ( ---------- page break

                                                       to be effective.

     The California Consumer Contract Awareness Act of 1990 includes California

  Civil Code §§1799.200 — 1799.207. It provides statutory relief to consumers for

  various bad acts             .More importantly, public policy prevents the waiver

  of these rights under §1799.207: "Any waiver of the provisions of this title is

  contrary to public policy, and is void and unenforceable." The arbitrator

  i ntentionally omitted the "blank space" as not pertinent.

     H. AMBIGUITY DETRIMENTAL TO POST-ARBITRATION RIGHTS
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 16 of 41 Page ID #:16




      The specific paragraph identified as "Final Award" in the document identified as the

   Final Award, in its entirety, states: "The Claim is denied, with prejudice. Herrling shall

   take nothing by virtue of her Claim." "Claim", as capitalized, is undefined anywhere in

  the document represented as the final award. The failure to define "Claim", as a

   purportedly singular proper noun, does not coincide with any reasonable interpretation

  of an award on petitioner's 3 causes of action.          The Arbitrator has so imperfectly

  executed his powers so that a mutual, final, and definite award upon the subject matter

  submitted was not made because the most critical line in the entire Final Award is in

  effect unintelligible. It does not purport to support that the Final Award is on any specific

  cause of action and certainly not on more than one cause of action.


                         III. GROUNDS TO VACATE FINAL AWARD

      A. THE AWARD SHOULD BE VACATED BECAUSE THE ARBITRATOR

         REFUSED TO HEAR EVIDENCE PERTINENT AND MATERIAL TO THE

         CONTROVERSY


  STANDARD OF REVIEW UNDER 9 US CODE §10(a)(3)



      1. ARBITRATOR EXCLUDED PETITIONER'S EXPERT WITNESS FROM

         TESTIFYING AT THE EVIDENTARY HEARING


      On February 25, 2020, the arbitrator excluded petitioner's expert witness from

  testifying in support of petitioner's case. The arbitrator failed to establish that the

  petitioner's expert would render testimony that was either cumulative or duplicative in

  the final award. Therefore, there was no basis for excluding the petitioner's expert
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 17 of 41 Page ID #:17




   because it deprived petitioner of a fundamentally fair hearing. "Arbitrator's ruling on

   procedural issues will not be overturned under 9 USCS § 10 unless it had effect

  of denying parties fundamentally fair hearing or was otherwise unreasonable

  decision that prejudiced parties' rights." International Longshoremen's Asso. v.

  West Gulf Maritime Asso., 605 F. Supp. 723, 119 L.R.R.M. (BNA) 3106

  (S.D.N.Y.), aff'd, 765 F.2d 135, 119 L.R.R.M. (BNA) 3159 (2d Cir. 1985).

      The petitioner could not effectively cross-examine the respondents expert witness

  because the basis for the testimony is based nearly entirely on the facts contained in

  the policies and procedures. By not receiving a copy of the respondent's relevant

  policies and procedures, the rights of the petitioner were substantially prejudiced

  because she could not effectively cross-examine the respondent's percipient witnesses.

  The petitioner was also unable to counter the opinions of the respondent's expert

  witness because the arbitrator excluded petitioner's expert witness from testifying. The

  petitioner could not sustain her claim of negligence once the arbitrator excluded her

  expert witness from testifying.



      B. THE AWARD SHOULD BE VACATED WHERE THE ARBITRATOR'S

         MISCONDUCT PREJUDICED A PARTY'S RIGHTS


  STANDARD OF REVIEW UNDER 9 US CODE §10(a)(3)



      1. THE ARBITRATOR FAILED TO ENSURE THAT DOCUMENTS WERE

         oQnni ir~~n


  I n this consumer arbitration, under California Substantive law, the parties are required to

  agree to the terms of the subject arbitration before the commencement of the
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 18 of 41 Page ID #:18




   proceedings. Here, the parties agreed to be bound by their Agreement. At no time did

  the parties consent to any changes to the Agreement. Therefore, the parties at all times

   were under a duty to exchange relevant non-privileged documents, including

  confidential documents, under Rule 9 of the JAMS Consumer Minimum Standards.

   Rule 9 is particularly important in a consumer arbitration because the documents are in

  the exclusive control of the non-consumer party. It is fundamentally unfair fora.

  consumer party to have a fair hearing without receiving the documents pertinent and

   material to the controversy. This is critical when the opposing party has exclusive

  control of the documentary evidence in the case; frequently occurring in consumer

  arbitrations. In Chevron Transport Corp. v. Astro Vencedor Compania Naviera, S.A.,

  300 F. Supp. 179, 181 (S.D.N.Y. 1969) the Court held that

                "[t]he absence of statutory provision for discovery techniques in

                arbitration proceedings obviously does not negate the affirmative

                duty of arbitrators to insure that relevant documentary evidence in

                the hands of one party is fully and timely made available to the

                other party.      (A] failure to discharge this simple duty would

                constitute a violation of FAA § 10(a)(3), where a party can show

                prejudice as a result."

         The arbitrator failed to grant any substantial relief or draw any negative

  inferences against the respondent. The arbitrator had placed multiple restrictions on

  petitioner's access to pre-hearing discovery. This left her without the facts necessary to

  cross-examine the respondent's witnesses effectively.         The arbitrator limited the
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 19 of 41 Page ID #:19




   petitioner's line of questioning when she began asking respondent's witness, Brian

   Kirby, some exploratory questions:

                ARBITRATOR REISER:~ And there may be issues -- and you can
                ask the witness the question: ~ Who sets policy for safe deposits?
                Who manages the -- you know, the day-to-day protocols for safe
                deposit boxes?• You know, I mean, those are, I guess, discovery
                q uestions. I'm not sure they're appropriate here today, but asking
                him about who's in charge of safe deposits doesn't really help at
                this point.
  The petitioner could not have asked these questions in discovery because the

   respondent withheld the names of its witnesses until after the close of discovery.

                "THE WITNESS:• The records are gone. Like, I mean, I can't do
                any investigation.
                 M R. KANTOR:• Like, doesn't she have a right to her personal
                 property?~ And she'd like to know what happened to it, and they
                 have provided no explanation.
                ARBITRATOR REISER:~ So she has the right to litigate the issue,
                which she has.
                 M R. KANTOR:~ Okay.
                ARBITRATOR REISER:~ And she has the right to do discovery,
                and she has the right to do everything that she did do, albeit some
                of it untimely; right?
                So she has a number of rights, some of which she didn't exercise."
                (Hearing Transcript p 349 In 22 — p 350 In 11)

         The arbitrator expressed his awareness of the petitioner's right to litigate and her

  right to obtain discovery at the evidentiary hearing.

         The arbitrator fails to recognize that he deprived the petitioner of her rights.

  Petitioner requested the arbitrator's assistance in obtaining discovery 4 times before the

  evidentiary hearing; requesting relief on October 4, 2019, December 4, 2019, January

  23, 2020, and February 20, 2020. All 4 requests for relief resulted in the arbitrator

   making orders that either ignored his affirmative duty to ensure the petitioner received
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 20 of 41 Page ID #:20




  discovery or barred the petitioner from obtaining discovery. The respondent's expert

  witness allegedly received these written policies and procedures although they were not

  a part of the respondent's exhibits. The petitioner was not provided a copy of these

  policies and procedures before, on, or after the evidentiary hearing.



     C. THE    AWARD       SHOULD      BE    VACATED      WHERE      THE    ARBITRATOR

         EXCEEDED HIS POWERS IN MANIFEST DISREGARD OF THE LAW


        STANDARD OF REVIEW UNDER 9 US CODE §10(a)(4)



     1. SCHEDULING ORDER N0.1 WAS NOT CONSISTENT WITH THE PARTIES'

         AGREEMENT


     "Section 10 of [9 U.S.C.] permits vacatur "where the arbitrators exceeded their

  powers." 9 U.S.C. § 10(a)(4). A party has "a right to arbitration according to the terms

  for which it contracted," W. Employers Ins. Co. v. Jefferies & Co., 958 F.2d 258, 261

  (9th Cir. 1992), and arbitrators exceed their powers for purposes of § 10(a)(4) when

  they "act outside the scope of the parties' contractual agreement," Mich. Mut. Ins., 44

  F.3d at 830; see Stolt-Nielsen, 130 S. Ct. at 1772-75. . . ." (Emphasis added)

        Petitioner objected to the designation of expert witnesses be in accordance with

  the California Code of Civil Procedure because it was not consistent with the parties'

  Agreement.     Not only would this requirement be inconsistent with the parties'

  Agreement, but it also defeats the purpose of arbitration. "Our path to that conclusion

  begins by recalling that the purpose of arbitration is to voluntarily resolve private

  disputes in an expeditious and efficient manner." Broughton v. Cigna Healthplans, 21
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 21 of 41 Page ID #:21




   Cal. 4th 1066, 1080, 988 P.2d 67, 90 Cal. Rptr. 2d 334 (1999)(emphasis added.) The

   parties agreed to the terms of their Agreement prior to the commencement of

  arbitration. Resolution of disputes on their merits allows requires the "principal purpose

  of ensuring that private arbitration agreements are enforced according to their terms..."

   Volt Info. Sciences, Inc. v. Board of Trustees, 489 U.S. 468, 478, 109 S. Ct. 1248, 103

   L. Ed. 2d 488 (1989). The arbitrator exceeded his powers when he ordered that the

   parties designate expert witnesses consistent with the California Code of Civil

  Procedure,("CCP°).

         The shorter timeline for arbitral proceedings makes it impractical and an

   unnecessary burden on the parties to designate experts 70 days prior to an evidentiary

   hearing.   Moreover, it should not and could not have been the arbitrator's intent to

  require strict compliance with the timing requirements under the CCP because the

  Scheduling Order would have prejudiced the parties by restricting the use of expert

  witnesses to support any dispositive motion. Dispositive motions were due 56 days

  after the Scheduling Order was issued. Accordingly, the respondent submitted an

  expert witness declaration with her Motion for the Summary Adjudication of Issues

  without a timely designation of her expert witness.       Petitioner made no objection,

  despite respondent's failure to timely designate an expert witness because it would be

  i nconsistent with the goal of resolving the parties' dispute based on the merits. That

  being said the respondent moved to exclude petitioner's expert witness from testifying

  by exploiting the law originally intended to prevent gamesmanship.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 22 of 41 Page ID #:22




      2. THE AWARD MUST BE VACATED BECAUSE THE AWARD DIRECTLY

          CONFLICTS WITH THE CALIFORNIA CONTRACT AWARENESS ACT OF

          1990 AND IS INCONSISTENT WITH PUBLIC POLICY

      "It is against the backdrop of specific state law that we consider whether the

   Arbitrator acted in manifest disregard of the law to permit vacatur under the FAA." Biller

   v. Toyota Motor Corp., supra, 668 F.3d at 667. In this case, the arbitrator made an

   omission in the final award that could not be attributed to error because of its preclusive

  effect on the ability for the petitioner to prevail on her claims. The petitioner argues that

  failing to include an address in the Rental Agreement where the petitioner should send

  any notices to the respondent, created an impossibility to fulfill her duty to change her

  address under the contract. However, in California there is clear public policy rendering

  any waiver of the protections afforded to everyone under the California Contract

  Awareness Act of 1990, ("CCAA"), as void and unenforceable under California Civil

  Code §1799.207. Section 1799.205 provides that a seller who fails to comply with the

   requirements of §1799.202 is liable to the consumer for any actual damages suffered by

  the consumer as a result of that failure. The remedy is also identified as nonexclusive

  and in addition to any other remedies and penalties available under state law.

      The FAA supports vacating an arbitration award when the award is inconsistent with

  public policy and directly conflicts with federal or state law. "In reviewing arbitration

  award, court may not reweigh evidence or examine weight or credibility of

  witness testimony; courts focus is on arbitrator and contract, not on facts

  underlying dispute; inconsistency with public policy is another ground for reversing

  arbitrator's decision, but this standard applies only where award directly conflicts with
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 23 of 41 Page ID #:23




  federal or state law." Local Union 1160 v. Busy Beaver Bldg. Ctrs., 616 F. Supp. 812

  (W.D. Pa. 1985). California Civil Code §1799.202 provides in part "...the copy of the

  contract provided to the consumer shall not contain any blank spaces to be completed

  after the consumer signs the contract..." The arbitrator manifestly disregarded state law

  and public policy allows consumers to claim actual damages under California Civil Code

  §1799.202 because the Rental Agreement contained "blank spaces" where the

   petitioner was instructed to update her address. Since the arbitrator determined that the

   petitioner failed to properly update her address with the bank in writing, the petitioner

  still should have been awarded actual damages for the respondents breach of the

  CCAA. The award conflicts directly with California State Law because it excuses the

   unconditional liability of the respondent for their failure to adhere to the California

  Contract Awareness Act, excluding the allegedly impertinent part of the "Notices"

  paragraph.



      D. THE AWARD SHOULD BE VACATED WHERE THE ARBITRATOR SO

          IMPERFECTLY EXECUTED HIS POWERS THAT A MUTUAL, FINAL, AND

          DEFINITE AWARD UPON THE SUBJECT MATTER WAS NOT MADE


  STANDARD OF REVIEW UNDER 9 US CODE §10(a)(4)


      1. THE ARBITRATOR FAILED ISSUE A RULING ON THE ONLY QUESTION

         SUBMITTED

          The parties agreed to submit the Question to the arbitrator, However, at no time

  does the arbitrator answer the Question. In not making any finding about depositing the

  necklace, the Arbitrator so imperfectly executed his powers so that a mutual, final, and
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 24 of 41 Page ID #:24




   definite award upon the subject matter submitted was not made. Assuming arguendo

  that respondent "met the standard of care at every step." (final award). Until the

   respondent explains what happened to the petitioner's property, they cannot avoid

   liability. The arbitrator expressly states his interpretation of the relevant substantive law

   i n his order issued on the Summary Adjudication of Issues; and it is the law of the case.

                 `As stated in Vilner v. Crocker National Bank (1979) 89 Ca1.App.3d

                 732, at 737, in pertinent part:

                 "If a bailor alleges and proves the deposit of property with the

                 bailee, a demand therefor, and the failure of the bailee to redeliver,

                 the burden of proof rests upon the bailee to explain his failure.

               (Citations.]...

                 When a bailee fails to redeliver on demand it must establish that it

                 is without fault. It cannot meet that burden without first explaining

                 how it came to be that it was impossible to redeliver that which was

                 bailed."

      The arbitrator firmly establishes his awareness of the law and restates it in the final

      award. (final award)

      Assuming arguendo that the necklace was not in petitioner's safe deposit box when

      it was forced open, allegedly on October 1, 2016, the arbitrator still failed to

      determine whether or not the claimant left her necklace in her safe deposit box

      before that date.

      The arbitrator avoids answering the question, with alternate findings:
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 25 of 41 Page ID #:25




      "Before October 1, 2016, the safe deposit box required Herrling's key to open the

      box. No evidence was presented that Citibank had access to Herrling's key."(final

      award)

      2. ARBITRATOR FAILED TO ISSUE A REASONED AWARD

   Stark v. Sandberg, Phoenix &von Gontard, P.C. (8th Cir. 2004) 381 F.3d 793, 799.

      "The Ninth Circuit has recognized three narrow exceptions to the general rule of

      deference to an arbitrator's decision:(1) when the arbitrator's award does not "draw

      its essence from the . . .agreement" and the arbitrator is dispensing "his own brand

      of industrial justice," Enterprise Wheel &Car Corp., 363 U.S. at 597, 80 S.Ct. at

      1 361;(2) when the arbitrator exceeds the boundaries of the issues submitted to him,

      Pack Concrete, Inc. v. Cunningham, 866 F.2d 283, 285 (9th Cir.1989); . . . .."

      (Emphasis added)

      A JAMS award must provide the arbitrator's reasoning on the face of the award

  (JAMS Rule 24(h); ); see also Bankers Life & Cas. Ins. v. CBRE, Inc., 830 F.3d 729,

  733 (7th Cir. 2016)(reversing confirmation of JAMS award that relied without

  explanation on language outside the contract)).

   The length of the body depends on the type of award. In:

  •      A reasoned award, the body may be lengthy depending on the number and

  complexity of the claims submitted. Courts have described a reasoned award as

  "something more than a line or two of unexplained conclusions, but something less than

  full findings of fact and conclusions of law"(Leeward Constr. Co. v. Am. Univ. of Antigua

  — Coll. of Med., 826 F.3d 634, 640 (2d Cir. 2016)). For each claim in a reasoned award,

  the arbitrator:
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 26 of 41 Page ID #:26




                summarizes the parties' competing positions; and

                provides detailed legal or factual reasons for his disposition of each claim.

      In Smarter Tools Inc. v. Chonpginq SENCI Import &Export Trade Co., 18-cv-2714

  (AJN), 2019 U.S. Dist. LEXIS 50633 (S.D.N.Y. Mar. 26, 2019), the United States District

  Court for the Southern District of New York held that when the applicable arbitration

  clause required a "reasoned [arbitral] award," an award that contained "no rationale" for

  rejecting the totality of one party's claims was not a reasoned award, and the arbitrator

  had exceeded his authority in violation of the Federal Arbitration Act (FAA).




     PMA Capital Ins. v. Platinum Underwriters Berm., LTD., supra, 659 F. Supp. 2d at

     639.

         ""[A]n Award that conflicts directly with the contract cannot be a 'plausible

         interpretation."' Frederick Meiswinkel, Inc. v. Laborers Local Union 126, 744 F.2d

         1374, 1377 (9th Cir. 1984); Pacific Motor Trucking v. Automotive Machinists

         U nion, 702 F.2d 176, 177 (9th Cir. 1983)."(Emphasis added)


                                        CONCLUSION

  A United States Federal District Court has the power under the Act, 9 U.S.C. §§ 10 &
  1 1, to vacate, modify, correct or clarify contractual Arbitration Awards, or in certain
  instances to order a rehearing or clarification of the award in a further arbitration
  proceeding

  A "district court must take the award as it finds it and either vacate the entire award
  using section 10 or modify the award using section 11." Legion Ins. Co. v. VCW, Inc.,
  198 F.3d 718, 721 (8th Cir. 1999). The deference owed to arbitration awards, however,
  "is not the equivalent of a grant of limitless power," Leed Architectural Prods., Inc. v.
  U nited Steelworkers of Am., Local 6674, 916 F.2d 63, 65 (2d Cir. 1990), and "courts are
  neither entitled nor encouraged simply to rubber stamp' the interpretations and
  decisions of arbitrators." Matteson v. Ryder Sys. Inc., 99 F.3d 108, 113 (3d Cir. 1996).
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 27 of 41 Page ID #:27




   Thus, courts may also vacate arbitral awards which are "completely irrational" or
  "evidenced a manifest disregard for the law." Hoffman v. Cargill Inc., 236 F.3d 458, 461
  (8th Cir. 2001)(internal quotations and citations omitted)."(Emphasis added)

  COUNT TWO: The Arbitrator refused to hear relevant evidence material and

   pertinent to the controversy.


  COUNT TWO LAW:

      1 . Vacatur under 9 US Code 10(a)(3) and 9 US Code 10(a)(4)

  COUNT TWO FACTS:

     2. Petitioner produced a true and correct copy of the estate receipt she received

         from her late grandmother's estate in July of 2011; the identity of the attorney in

         the matter was redacted for the privacy of the estate's executor.

     3. The document effected the conveyance of the valuable Hammerman Brothers

         petitioner received from her late grandmother.

     4. The legal disposition of the necklace did not change until the petitioner's

         grandmother passed away on            , 2010.

     5. Petitioner offered the estate receipt as proof of ownership of the necklace in the

         same way one would offer a title document to prove ownership of the vehicle.

     6. That is the only document petitioner received from her grandmother's estate

         concerning her valuable necklace.

     7. The respondent had this document since August 29, 2019, and had the

         opportunity to question the petitioner about the document at her deposition on

         September 17, 2019. Respondent raised no objections.

     8. The document had the name of counsel redacted to protect the privacy of the

         estate and the estate's representative.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 28 of 41 Page ID #:28




     9. The arbitrator made the representation that the document was a court document

        and was "about as unprivileged as conceivable; right?" [citation]

     10.The arbitrator was concerned about the privacy issue, so the petitioner's

        representative asked if the petitioner would feel comfortable revealing the

        i nformation. She said "Yeah." [citation]

     1 1. Petitioner's representative accepted responsibility for redacting the information

        and made an offer of proof to provide the arbitrator with an unredacted copy.

     12.The arbitrator replied:

               "Well it's a bit late. ~...J And that's problematic. l mean there was

               no issue raised prehearing, but it sort of inhibits the bank when

               conducting an inquiry, unless you do a case search in Dane

               County, Wisconsin.''(p 200 In 3 — 7)

     1 3. Ultimately, the petitioner's representative offered it into evidence again. The

        arbitrator replied:

               "It'll be received, but, you know, the weight is not substantial. But!

               see that as the —for invalid hearsay purposes to establish why she

               said $54,250. All right. So it'll be received for the non-hearsay

               purposes.'(p 202 In 6 — 11)

     14.Petitioner's representative then made a 2~d offer of proof to get the petitioner's

        parents' testimony (to prove the authenticity of the document).

     15.CONTINUE

     16. Adeline Herrling passed away in 2010. That year the United States Internal

        Revenue Service exempt estates from paying inheritance tax.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 29 of 41 Page ID #:29




     17. It was not unusual for informal probate to be the standard operating procedure in

        many jurisdictions.

     18. Dane County, Wisconsin followed this trend, and accordingly, there are no formal

        probate records for the probate of Adeline Herrling's Estate. Court records show

        a filing and a subsequent termination of the proceedings with no action taken.

     19.The majority of Adeline Herrling's property was held in trust and would thus not

        be subject to any probate proceedings.

     20. It is believed that the necklace was inadvertently omitted from the trust because it

        had been in the petitioner's possession for several months when her

        grandmother passed. Accordingly, it was not assigned to the trust.

  COUNT TWO ARGUMENT:

     21.The arbitrator exceeded his authority in manifest disregard of the law by refusing

        to hear evidence to overcome any doubt with regards to the estate document

        provided by the petitioner.

     22.This was the only document she had that could prove her ownership of the

        valuable necklace, except for the photo of her wearing it.

     23.The petitioner was cooperative and willing to provide the arbitrator with any

        information needed to establish the authenticity of her property rights.

     24.The arbitrator asked a few additional questions, but no additional information was

        requested.

     25.The final award makes it clear that revealing the redacted text would not make

        the evidence more substantial for the arbitrator. A footnote from the final award

        reads:
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 30 of 41 Page ID #:30




                 "Herrling testified that she received the necklace in late December

                 2009 as a gift from her grandmother.                 That testimony is

                 questionable because there would be no reason to subsequently

                 probate and appraise the asset if it was an inter vivos gift. The

                 Arbitrator's ability to make inquiry on this issue was thwarted by

                 Herrling's redaction o1 information on the receipt, received as Ex. S.

                 Public records establish that Adeline Herrling died on July 10,

                 2070."

      26."In some cases, "legally dispositive facts are so firmly established that an

         arbitrator cannot fail to recognize them without manifestly disregarding the

          law." Coutee v. Barington Capital Group, L.P., 336 F.3d 1128, 1133 (9th

         Cir. 2003)."




      BILLING RECORDS IN SUPPORT OF PETITIONER'S GROUNDS TO VACATE

                                 FINAL ARBITRATION AWARD


                                           A ~!_I 111ACAIT




                                          CONCLUSION

  Cf. Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 927 (9th Cir. 2013)["Federal law

  favoring arbitration is not a license to tilt the arbitration process in favor of the party with

  more bargaining power."]
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 31 of 41 Page ID #:31




   Section 10(a) of the Federal Arbitration Act ("FAA") provides the circumstances

   under which a federal district court may vacate an arbitration award.8 An award may be

   vacated "where there was evident partiality or corruption in the arbitrator[]." 9 U.S.C.

  § 10(a)(2). Although the FAA was enacted to encourage the expeditious resolution of

   disputes through arbitration, "it was [not] the purpose of Congress to authorize litigants

  to

  submit their cases and controversies [to arbitrators who] might reasonably be thought

   biased against one litigant and favorable to another." Commonwealth Coatings Corp. v.

  Cont'I Cas. Co., 393 U.S. 145, 147 (1968). Under the evident partiality standard, the

   party challenging the award has the burden "of proving facts which would establish a

   reasonable impression of partiality." Sheet Metal Workers Int'I Assn Local Union No.

  420 v. Kinney Air Conditioning Co., 756 F.2d 742, 746 (9th Cir. 1985); see also Schmitz

  v. Zilveti, 20 F.3d 1043, 1048 (9th Cir. 1994). This showing requires "specific facts

   i ndicating improper motives" on the part of the arbitrator. Toyota of Berkeley v. Auto.

  Salesman's Union, Local 1095, 834 F.2d 751, 755 (9th Cir. 1987); see also

  Scandinavian

  Reinsurance Co. v. Saint Paul Fire &Marine Ins. Co., 668 F.3d 60, 72 (2d Cir. 2012)

  (the evident partiality standard is met `'when a reasonable person, considering all the

  circumstances, would have to conclude that an arbitrator was partial")(internal citation

  and quotation marks omitted).
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 32 of 41 Page ID #:32




  ("A person's right of access to judicial and quasi-judicial bodies to decide controversies

  is a fundamental component of

  our society that cannot be impaired by the threat of punishment or retaliation."); see

  generally Cal. Teachers Assn v. State, 20 Cal. 4th 327, 338-39 (1999).



  ARBITRATION AWARD IS COMPLETELY IRRATIONAL

  An arbitrator's decision must be based on the facts in evidence and on the terms of the
  contract or agreement from which the dispute arises.
  If it does not, the Court may vacate the Award.

        "An award may be vacated if it is "completely irrational." Comedy Club II, 553
        F.3d at 1288. This "standard is extremely narrow and is satisfied only 'where [the
        arbitration decision] fails to draw its essence from the agreement."' Id. (citing
        Hoffman v. Cargill Inc., 236 F.3d 458, 461-62 (8th Cir. 2001))(alterations in
        Comedy Club II)."

  Williams v. NFL (8th Cir. 2009)582 F.3d 863, 883.

        "It is only when [an] arbitrator strays from interpretation and application of the
        agreement and effectively `dispense[s] his own brand of industrial justice' that his
        decision may be unenforceable."


  THE AWARD EXPRESSES A MANIFEST DISREGARD OF APPLICABLE LAW
  In some cases, "legally dispositive facts are so firmly established that an arbitrator
  cannot fail to recognize them without manifestly disregarding the law." Coutee v.
  Barington Capital Group, L.P., 336 F.3d 1128, 1133(9th Cir. 2003)."
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 33 of 41 Page ID #:33




DECLARATION OF JAMES KANTOR

I, James Kantor, declare the following:

    1. I am over the age of 18 years old. I have personal knowledge of the facts

contained in this declaration, and if called to testify I could and would testify

competently as to the truth of the facts stated herein.

   2. I represented Plaintiff in JAMS Consumer Arbitration Case No.: 1210036436,

Caroline Herrling vs. Citibank, N.A.


   3. On 5/16/19, I received am email from JAMS informing the parties that JAMS

policy on Consumer Arbitration Pursuant to Pre-Dispute Clauses Minimum

Standards ofProcedural Fairness applied and was instructed to carefully review the

enclosed Minimum Standards as JAMS requires that the parties comply with them in

order to proceed. Attach is a true and correct copy of the Notice including JAMS

Minimum Standards ofProcedural Fairness as E~ibit 1.


   4. On 7/1/19, I received an email from JAMS titled "Appointment ofArbitrator",

notifying the parties ofthe following:(1)Hon. Glen M.Reiser had been appointed as

Arbitrator;(2)Arbitration would be administered consistent with the JAMS Policy on

Consumer Arbitrations, Minimum Standard ofProcedural Fairness;(3)JAMS would

administer the case consistent with the JAMS Cancelation/Continuance polky;(4)the

paying party has been billed a preliminary retainer to cover the expense of all pre-

hearing work, such as reading, drafting of orders, and conference calls;(5) enclosed

was an invoice for the preliminary retainer; and (6) provided contact information for
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 34 of 41 Page ID #:34




 Reina Feazell, Case Manager to Hon. Glen. M. Reiser. Attach is a true and correct

 copy of the emailed titled "Appointment ofArbitrator "as Exhibit 2.


    5. On 8/8/19, the Arbitrator conducted a Preliminary Arbitration Management

 Conference Call. On the call, was myself and opposing counsel, Tricia Legittino.


   6. On 8/9/19, I received the Arbitrator's Preliminary Hearing and Scheduling

 Order No. 1 which contained the following key dates:


             a.    Response and Affirmative Defenses consistent with Rule 9(c) of

             the Rules due by 8/30/19.


             b.     All non-expert discovery shall be completed on or before Monday,

             1/6/20.


             c.    Final Status Conference on Friday, 1/31/20.


             d.     Witness List including a `brief' summary of testimony and time

             estimates not later than 1/22/20 and supplementally designated witnesses

             by 1/29/20.


             e.    Designation ofDocuments not later than 1/22/20 and parties could

             supplement the document designation by 1/29/20.


             f.    SAI Motion to be heard before the Arbitrator on 10/28/19.


             g.    Evidentiary Hearing shall be conducted on 2/5/20 and 2/6/20.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 35 of 41 Page ID #:35




             h.    Prehearing Briefs shall be exchanged on or before 1/29/20


                    Trial Exhibits shall be designated on or before 1/22/20 and shall

             be supplemented on or before 1/29/20; Joint exhibit list shall be prepared

             and submitted not later than 1/29/20 and parties shall indicate any

             objections to the introduction of any exhibit on or before 1 /31/20.


            j.     Stipulation of Undisputed Facts to be submitted to the Arbitrator

             on or before 1 /29/20.


             k.    All deadlines shall be strictly enforced.


       7. Citibank's counsel sent me a letter dated September 3, 2019 in which she

 claimed to be waiting on the following documents from Citibank: (1) the invoices

from the locksmith;(2)the procedures in effect in 2016 for drilling safe deposit boxes

 and inventorying their contents; and (3) correspondence between the Bank and Ms.

Healing. Attach is a true and correct copy of the letter dated September 3, 2019 as

E~ibit 3.


      8. I followed up on requested discovery from Citibank on September 18, 2019

and October 2, 2019 and received no response.


      9. In a letter dated October 4, 2019, I requested a telephone conference with

Arbitrator to resolve the following issues: (1) Respondent had not produced any of

the 2"d set of documents, the remainder of the 1 ~` set of documents, and Respondent

had ceased communication with Claimant; (2) opposing counsel has unreasonably
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 36 of 41 Page ID #:36




 denied Claimant's representative an opportunity to review the draft of Claimant's

 deposition transcript prior to submitting it into evidence; and(3)Claimant requests a

 continuance on the deadline to submit a motion for summary judgment due to newly

 discovered undisputed facts that support a motion for summary judgment after

 Respondent failing to respond to any of Claimant's correspondence which included a

 request to stipulate to a continuance on the deadline to submit a motion for summary

judgment. Attach is a true and correct copy of the letter dated October 4, 2019 as

 Exhibit 4.


       10. Respondent finally replied to Claimant's letter on October 4, 2019 (after

 Claimant sent letter to the Arbitrator requesting continuance). Respondent's response

fails to acknowledge Claimant's request for continuance due to Respondent's late

 production of discovery. Again, Respondent failed to produce all the requested

 discovery.


       1 1. I received a letter from Respondent on October 4, 2019, the letter was in

 response to Claimant's request to produce all notices) sent pursuant to the

"Termination" paragraph beginning in the middle of page 2 of the agreement,

Respondent responded with "The above-quoted "Termination" paragraph is not

applicable to this case since neither Citibank nor your client terminated the Rental

 Agreement." Attach is a true and correct copy of the response letter dated October 4,

2019 as Exhibit 5.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 37 of 41 Page ID #:37




       12. I sent Respondent a letter on October 14, 2019 attempting to resolve all

 discovery disputes. Respondent failed to respond.


       1 3.   On October 16, 2019, I was copied on an email from Respondent to

 JAMS requesting to add an issue for discussion during the upcoming conference with

the Arbitrator and Claimant's representative. The request was that she needed to

reschedule the hearing date currently set for February 5-6, 2020. Respondent

 provided no explanation nor gave fair notice to Claimant.


       14.    Arbitrator held a conference call on October 18, 2019       to discuss

Respondent's failure to respond to Claimant's request for document. In attendance

 was myself and opposing counsel, Tricia Legittino.          During the conference,

Respondent agreed to have Claimant make a formal document request in order to be

able to better respond to Claimant's allegedly unclear prior document requests.


       1 5. On October 21, 2019 Arbitrator issued the First Amended Report of

Preliminary Hearing and Scheduling Order No. 1. The Scheduling Order stated:


              a.    All non-expert discovery shall be completed on or before Monday,

              2/3/20.


              b.    Exchange of Documentary Evidence


              c.    Final Status Conference on Friday, 2/28/20.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 38 of 41 Page ID #:38




            d.     Witness List including a `brief' summary of testimony and time

            estimates not later than 2/17/20 and supplementally designated witnesses

            by 2/24/20.


            e.     Designation ofDocuments not later than 2/17/20 and parties could

            supplement the document designation by 2/24/20.


            f.     SAI Motion to be heard before the Arbitrator on 10/28/19.


            g.    Evidentiary Hearing shall be conducted on 3/2/20, 3/3/20 and

            3/4/20.


            h.    Prehearing Briefs shall be exchanged on or before 2/24/20


            i.    Trial E~ibits shall be designated on or before 2/17/20 and shall be

            supplemented on or before 2/24/20; Joint e~ibit list shall be prepared

            and submitted not later than 2/24/20 and parties shall indicate any

            objections to the introduction of any exhibit on or before 2/26/20.


            j.     Stipulation of Undisputed Facts to be submitted to the Arbitrator

            on or before 2/24/20.


            k.    The parties shall submit post-hearing briefs in support of final

            argument to be heard at the evidentiary hearing or thereafter as the parties

            shall agree.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 39 of 41 Page ID #:39




             1.    The award shall state the reasons on which the decision of the

             arbitrator is based. The award may be served by regular mail.


             m.    Case Management -all documents shall be served on JAMS by

             serving the case manager, Jasmine Lu, at jlu(a~iainsadr.com with copies

             to all counsel. All documents served by JAMS in this matter will be

             served electronically by email.


             n.    All deadlines herein shall be strictly enforced. This Order shall

             continue in effect unless and until amended by subsequent order of the

             Arbitrator.


       16.   On November 25, 2019, I sent out a meet and confer letter addressing

several issues with Respondent's response to Claimant's Request for Production

including Respondent's continued failure to comply with Arbitrator's October 21,

?019 Order. Respondent failed to respond.


      l 7.   I was forced to bring Respondent's failure to comply with the

Arbitrator's Order to the case manager's attention on November 29, 2019 in an email

regarding "Discovery Deficiencies".       The email further requests a discovery

conference with the Arbitrator to resolve the discovery issues still pending after the

original discovery order issued on October 21, 2019. Claimant even requested

sanctions against Citibank due to the parties ongoing obligation to produce

discovery. Claimant received no response from the Arbitrator or case manager.
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 40 of 41 Page ID #:40




 Attach is a true and correct copy of email titled "Discovery Deficiencies" dated

 November 29, 2019 as Exhibit 6.


        1 8.   On December 3, 2019, I finally received a reply from Respondent. The

 reply consisted of the Respondent further objecting to comply with the Arbitrator's

 Order and refusing to produce the requested discovery. Attach is a true and correct

 copy of the reply dated December 3, 2019 as Exhibit 7.


       19.     On January 20, 2020, I served opposing counsel and case manager a

 formal Requestfor Continuance ofScheduled Hearing due Respondent's utter refusal

 to produce known discovery in Respondent's possession.


       20.     I did not receive a response from the Arbitrator from 1 1/1/19 to ?/4/20

(almost three months).


       21.     On 2/14/20, I sent another letter to opposing counsel and case manager

 addressing Respondent's continued failure to produce discovery in her possession.

 Attach is a true and correct copy of the letter dated February 14, 2020 as Exhibit 8.


       22.     Arbitrator held a conference call on 2/25/20.       In attendance was

Petitioner, opposing counsel, Tricia Legittino, and myself. During 2/25/20 conference

call, the Arbitrator scolded Petitioner for being "untimely" and denied Petitioner's

request for continuance; denied Petitioner to depose Ken Weber; granted

Respondent's Motion to Exclude Claimant's Expert; granted Petitioner's request for

subpoena regarding locksmith document production. Further, Arbitrator directly
Case 2:20-cv-06989-FMO-AFM Document 1 Filed 08/03/20 Page 41 of 41 Page ID #:41




 denied Petitioner's personal plea to not exclude Petitioner's expert witness by

 informing that she had already paid $4500 to retain him and that his testimony was

 critical to support her claim for Negligence. Petitioner further explained that she

 notified opposing counsel of the expert witness' identity back in September 2019

 during Claimant's deposition.


       23.   Trial was conducted in the JAMS' Century City Office on 3/3/20 and

 3/4/20 and via video conference on April 22, 2020.



  I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.




 Date: August 3, 2020                    /James Kantor/
                                         JAMES KANTOR
                                         Petitioner's Limited Representative
                                          ( Arbitration proceedings only)
